Citation Nr: 0815047	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
May 1969.

This appeal to the Board of Veterans Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Before addressing the merits of the claim, the Board finds 
that additional development of the evidence is required.  

First, with regards to the veteran's claim for PTSD, there is 
insufficient Veterans Claims Assistance Act (VCAA) notice.  
Although the RO sent a VCAA notice letter in May 2004, it 
failed to advise the veteran of what specific evidence is 
necessary to substantiate his claim for PTSD.  As claims for 
service connection for PTSD, in particular, are distinctive 
in their evidentiary requirements, this letter also needs to 
inform him of these nuances concerning this specific type of 
service-connection claim.

That is, the veteran was not advised that establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with VA regulation - 
38 C.F.R. § 4.125(a) (2007) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  A revised letter with this 
information should be sent to him.  

Second, additional VCAA notice is required to comply with the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, the veteran needs to be advised that a 
downstream disability rating and an effective date will be 
assigned if his service-connection claim is eventually 
granted, and he needs to receive information concerning these 
downstream elements of his claim.

Third, a remand is required so the AMC can contact the U.S. 
Army Joint Services and Research Center (JSRRC) (formerly 
known as the U.S. Armed Services Center for Unit Records 
Research or USASCURR) to attempt to verify the veteran's 
alleged stressors.  He has a current diagnosis of PTSD, as 
reflected in his VA treatment records.  See VA treatment 
letter dated in April 2004 and VA medical records dated in 
July 2004.  But his alleged stressors have not been 
independently verified and, alternatively, it has not been 
established that he engaged in combat against enemy forces 
such that this objective verification is not required to 
support this diagnosis.  See 38 C.F.R. § 3.304(f)(1); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).

Concerning this, the record currently includes both a 
certified DD Form 214 and an altered duplicate DD Form 214.  
The altered duplicate additionally lists a Purple Heart 
Medal, Bronze Star Medal, an Armed Forces Expeditionary 
Medal, and an Army Commendation Medal.  However, the 
duplicate DD Form 214 cannot be verified as authentic because 
it lacks a registration stamp.  Moreover, these type of 
amendments to a DD Form 214 are usually indicated on an 
entirely different form, a DD Form 215.  Aside from this, the 
veteran's 201 (personnel) file contains neither the altered 
duplicate version nor any other indication of the four 
additional medals it lists.  



Since the veteran's official service personnel records (SPRs) 
do not indicate he received any medals, badges, wounds, or 
decorations specifically denoting combat against enemy forces 
(see VAOPGCPREC 12-99 (October 18, 1999)), credible evidence 
is needed to verify his alleged stressors.  38 C.F.R. 
§ 3.304(f)(1); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
His unsubstantiated testimony, alone, cannot, as a matter of 
law, establish the occurrence of these alleged stressors.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of a claimed 
in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  See, 
too, Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (indicating 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence).

And although the veteran asserts in his February 2005 
substantive appeal (VA Form 9) that he was promoted to other 
positions, a review of his DD Form 214 and his 201 file 
reveal that he engaged only in the non-combat military 
occupational specialties (MOSs) of cargo handler, supply 
handler, forklift operator, and winch operator.

On the other hand, the veteran has alleged that, while 
serving with the 124th Transportation Company of the 11th 
Battalion, he was exposed to small arms fire, mortar fire, 
shells, and other types of bombs "hundreds of times."  See 
supporting statement dated in September 2004.  This is 
reflected in his reported histories in VA treatment records 
dated in February and July 2004.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002) (stating that a veteran need not 
corroborate a noncombat stressor of enemy rocket attacks on a 
base where his unit was stationed with evidence of his 
physical proximity to, or firsthand experience with, the 
attacks, but rather that his presence with the unit at the 
time the attacks occurred corroborates his statement that he 
experienced such attacks personally); Cohen v. Brown, 10 Vet. 
App. 128 (1997) (discussing validation of stressors where 
there is no finding the veteran has personally engaged in 
combat with the enemy).

VA, therefore, has a duty to confirm the possibility of an 
in-service stressor from bombardment in Vietnam by obtaining 
unit records and morning reports for the specific timeframe 
the veteran served.  He has provided a rough estimate of the 
time, location, and his unit.  He stated the shelling 
occurred:  a) between March 1967 and May 1969, including 
during the 1968 Tet Offensive; b) while serving in the 124th 
Transportation Company in the 11th Battalion; c) while 
located in Cat Lai, in the Mekong Delta on the Dong Ni river 
in Vietnam; and d) also while located at the Nha Be fuel 
storage area, along the Long Tao River in Vietnam.  See his 
supporting statement dated in September 2004, PTSD 
questionnaire response dated in September 2004, substantive 
appeal dated in February 2005, and undated newspaper article 
regarding the Nha Be fuel storage area.  See also Internet 
records, Quartermaster's supply sheets dated in January 1968 
and May 1969, Captain Jerry Long's Internet records dated in 
February 2005, and other Internet records dated in March 
2008.  Further, the veteran and his representative have 
requested unit records and morning records to confirm his 
service in Cat Lai, Vietnam.  See representative's statements 
dated in June 2005 and April 2005, and the supporting 
statement dated in April 2005.

The veteran has provided sufficient information for JSRRC to 
verify or confirm the existence of the above in-service PTSD 
stressor.  VA is required to obtain relevant records held by 
any Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(c)(3).  Corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required; rather, he only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
personal exposure.  See Pentecost, 16 Vet. App. at 128 
(quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).



Verification of the alleged in-service stressor would have a 
significant impact on the adjudication of the claim.  
Therefore, this case must be remanded so the JSRRC 
can attempt to verify the veteran's alleged stressors.

The veteran also claims he experienced other stressors during 
service, including watching his friends get wounded and 
killed and personally strangling an enemy soldier to death.  
See his supporting statement dated in September 2004 and VA 
treatment records dated in February and July 2004; see also 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (If a 
veteran engaged in combat and the claimed stressor is combat 
related, the veteran's lay testimony is generally sufficient 
to establish the occurrence of the claimed in-service 
stressor.)  Unfortunately, the veteran does not state these 
other alleged stressors with enough specificity as to dates, 
locations, and names of other soldiers involved to permit 
their independent verification.

The fourth reason for remanding this case is because, 
according to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2007); 
38 C.F.R. § 3.159(c)(4)(i) (2007); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  



So in the event that at least one of the veteran's alleged 
stressors is confirmed, he will then need to be scheduled for 
a VA psychiatric examination to determine whether his PTSD, 
assuming the diagnosis already made is correct, is the result 
of a confirmed stressor.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran another VCAA 
notice letter to comply with the recent 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Specifically, 
this letter must advise him that a 
downstream disability rating and an 
effective date will be assigned if his 
service-connection claim for PTSD is 
eventually granted.  

The letter also must advise the 
veteran of the three requirements for 
establishing his entitlement to 
service connection for PTSD, in 
particular, insofar as a medical 
diagnosis of this condition 
in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); credible 
supporting evidence that his claimed 
in-service stressors actually 
occurred; and a link, established by 
medical evidence, between his current 
symptoms of PTSD and an 
in-service stressor.  

2.  Review the file, including this 
remand, and prepare a summary of the 
veteran's alleged in-service stressors 
from bombardment in Vietnam.  
He has alleged that, while serving 
with the 124th Transportation Company 
of the 11th Battalion, he was exposed 
to small arms fire, mortar fire, 
shells, and other types of bombs 
"hundreds of times."  He says the 
shelling occurred between March 1967 
and May 1969, including during the 
1968 Tet Offensive.  He says that he 
was stationed at:  (a.) Cat Lai, 
Vietnam in the Mekong Delta on the 
Dong Ni River; and also (b.) at the 
Nha Be fuel storage area, Vietnam 
along the Long Tao River.  

3.  Thereafter, regardless of the 
veteran's response, provide the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) a copy of this 
REMAND, the previously stated summary 
of alleged in-service stressors, a copy 
of the veteran's original and unaltered 
DD Form 214, a copy of all service 
personnel records, and a copy of all 
service medical records.  The JSRRC is 
requested to attempt to provide any 
additional information that would 
corroborate the veteran's alleged 
stressors in Vietnam.  Specifically, 
ask the JSRRC to verify the stressors 
and to furnish any official history or 
logs pertaining to any unit he was 
attached to during March 1967 to May 
1969, including unit reports and 
morning reports.  If no records are 
available, a negative reply to that 
effect is required.  



4.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
immediately arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist.  Have the veteran undergo a 
VA examination to determine the nature 
and etiology of his current PTSD.  He is 
hereby advised that failure to report for 
this scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  The examination should 
include any necessary diagnostic testing 
or evaluation, including PTSD sub scales.  
In determining whether the veteran has 
PTSD due to an in-service stressor the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provided by the JSRRC and/or the AMC may 
be relied upon.  The claims folder must 
be provided to and reviewed by the 
examiner for the veteran's pertinent 
medical and other history.  Based on a 
psychiatric examination and comprehensive 
review of the claims file, the examiner 
is asked to indicate whether it is at 
least as likely as not (50 percent or 
more probable) the veteran's PTSD is 
linked to any verified in-service 
stressor.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that 
the weight of medical evidence both 
for and against a conclusion such as 
causation is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, 
based on the findings on examination 
and information obtained from review 
of the record.  If the examiner is 
unable to provide the requested 
opinion, please expressly indicate 
this and discuss why this is not 
possible or feasible.

5.  Then readjudicate the claim in light 
of the additional evidence since the 
March 2005 supplemental statement of case 
(SSOC).  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



